375 F.2d 773
Vivian W. COBB, Appellant,v.Jerry A. CLARK and Rebecca C. Clark, Appellees.
No. 11008.
United States Court of Appeals Fourth Circuit.
Argued March 8, 1967.
Decided April 3, 1967.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; Edwin M. Stanley, Judge. 257 F.Supp. 175.
Edward L. Murrelle, Greensboro, N. C. (B. Gordon Gentry and Luke Wright, Greensboro, N. C., on brief), for appellant.
Emerson T. Sanders, Burlington, N. C. (Thomas D. Cooper, Jr., Burlington, N. C., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and SIMONS, District Judge.
PER CURIAM.


1
Affirmed for the reasons stated in the opinion of the District Court.


2
Affirmed.